Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. § 1350, the undersigned officers of Westinghouse Air Brake Technologies Corporation (the “Company”), hereby certify, to the best of their knowledge, that the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2015 (the “Report”) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/RAYMOND T. BETLER Raymond T. BetlerPresident and Chief Executive Officer Date: July 30, 2015 By: /s/PATRICK D. DUGAN Patrick D. Dugan,Senior Vice President Financeand Chief Financial Officer Date: July 30, 2015
